Citation Nr: 1412447	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-04 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to VA compensation pursuant to, 38 U.S.C.A. § 1151, for a left shoulder disorder resulting due to surgery performed on July 31, 2001 at the VA Medical Center (MC) in West Haven, Connecticut.  

2.  Entitlement to a compensable rating for the residuals of shell fragment wounds, to both legs, the left thigh, and the left hip.  


WITNESSES AT HEARING ON APPEAL

The Veteran and P. I.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to December 1970.  This matter came to the Board of Veterans' Appeals (Board) on appeal from an RO rating decisions issued in January 2009 and November 2009.  

In April 2013, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  The Veteran's appointed representative was not at the hearing, and the Veterans Law Judge offered to postpone the hearing so that the Veteran could be represented.  However, the Veteran declined that offer.

In June 2013, the Veteran's appointed representative informed the VA that she no longer represented the Veteran.

In September 2013, the Board informed the Veteran of his options in choosing a representative, as well as his option to decline representation.  The Board further informed the Veteran that if it did not hear from the Veteran or his new representative within 30 days, it would assume that the Veteran wished to represent himself.  The Veteran did not respond to that letter.  Therefore, the Board will proceed to review the appeal, as if the Veteran no longer desires representation.

After reviewing the record, the Board finds that additional development of the evidence is warranted.  Accordingly, the appeal is REMANDED to the VA Appeals Management Center (AMC), in Washington, D.C.  The VA will notify the Veteran if further action is required.



REMAND

The AMC must perform the following actions:

1.  On July 31, 2001, at the West Haven VAMC, the Veteran underwent foraminotomies at C 4-5, C 5-6, and C 6-7, as well as bilateral laminectomies at C4.  

The AMC must request that the West Haven VAMC provide a copy of the informed consent signed by the Veteran prior to that surgery.  

Efforts to obtain the informed consent must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of such record must be verified by each Federal department or agency from whom they are sought.  

2.  The AMC must schedule the Veteran for VA neurologic examinations to determine the nature and etiology of any left shoulder disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge the receipt and review of those materials in any report generated as a result of this remand.  

If a left shoulder disorder is diagnosed, the examiner must set forth the elements supporting that diagnosis and state whether it represents an additional, chronic, identifiable disability which was not present prior to his July 31, 2001 cervical spine surgery.  

In determining whether the Veteran has an additional disability, the VA examiner(s) must compare the Veteran's condition immediately before the beginning of the surgical treatment upon which the claim is based to the Veteran's condition after such treatment. If the Veteran has an additional, chronic, identifiable left shoulder disability, the examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that it is proximately due to or the result of his July 31, 2001 foraminotomies and laminectomy of the cervical spine.  

If the Veteran is found to have additional left shoulder disability following his July 2001 surgery, the examiner must state whether it was the result carelessness, negligence, lack of proper skill, an error in judgment, or similar instance of fault on the part of the VA, or the result of an event not reasonably foreseeable.  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability. Merely showing that a veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

Whether the proximate cause of the Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  In determining whether an event was reasonably foreseeable, the VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the VA informed consent procedures.

For all opinions, the VA examiner must state HOW AND WHY he or she reached the opinion they did.  If the VA examiner is unable to reach an opinion without resort to speculation, he or she must state why that is so.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  

3.  The AMC must schedule the Veteran for appropriate examinations to determine the nature and extent of the Veteran's shell fragment wounds of his left hip, left thigh, and lower legs. Radiographic studies and all other indicated tests must be performed.  In addition, any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

The examiner must report the following:

a) The location of each scar as well as the area (in square inches) covered by the scar; 

b) Whether the scars are deep or superficial.  For VA purposes, a deep scar is one associated with underlying soft tissue damage.  A superficial scar is one not associated with underlying soft tissue damage; 

c) Whether the scars are stable or unstable.  For VA purposes, an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar; 

d) Whether any of the scars are tender to palpation; and 

e) Whether any of the scars are productive of any limitation of motion of an affected part.  

Based on the history and complaints associated with the Veteran's shell fragment wounds, as well as the current objective findings, the examiner must determine whether the Veteran has sustained any muscle injuries from his shell fragment wounds.  The particular muscles involved, if any, must be identified, and the examiner must classify any such injuries as slight, moderate, moderately severe, or severe.  The various levels are determined by evaluating the type of injury; the history and complaint associated with the injury; and the objective findings.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  

In addition, the examiner must report the effects of the residuals of the Veteran's shell fragment wounds of the left hip, left thigh, and both legs on his ordinary activities.  This must include, but is not limited to, the effects on his activities of daily living and his ability to work.  

4.  When the actions requested in numbered paragraphs 1, 2 and 3, above, have been completed, the AMC must undertake any other indicated development.  Then, the AMC must readjudicate the issue of entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 and the issue of entitlement to a compensable rating for the residuals of shell fragment wounds, to both legs, the left thigh, and the left hip.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AMC.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


